Plaintiff sued the defendant City of Hew York to recover for personal injuries alleged to have been sustained, when, in alighting from a truck, he stepped on the metal cover of a pipe which protruded above the sidewalk in front of premises owned by appellant. The defendant city, about two years after the commencement of the action, served a summons and complaint, as a third party plaintiff, against appellant and her husband, as third party defendants. Order denying appellant’s motion to dismiss such third party complaint for insufficiency, and because of laches on the part of the defendant city,, affirmed, with $10 costs and disbursements to respondent City of Hew York. The time of the third party defendant, Annie D’Orazio, to serve her answer is extended until ten days after the entry of the order hereon. No opinion. Nolan, P. J., Carswell, Johnston, Sneed and MacCrate, JJ., concur.